Citation Nr: 1443811	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1944 to May 1947.  He died in April 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2009.  In April 2004, the appellant appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for service connection for a respiratory disorder due to asbestos exposure remained pending.  

2.  Later, based on posthumous nexus opinions, resulting largely from an autopsy obtained 2 days after the Veteran's death, service connection for the cause of the veteran's death was granted.  

3.  Evidence on file at the date of the Veteran's death did not contain medical evidence of asbestos-related lung disease, or medical evidence that the suspected lung malignancy was related to asbestos exposure; lay evidence is not sufficient to establish either of these factors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, for accrued purposes, have not been met.  38 U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in October 2008, the RO notified the appellant of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told of the requirements of an accrued benefits claim.  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Because accrued benefits claims must be based on evidence in the file at the date of death, the duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession.  See 38 C.F.R. § 3.1000(c) (2013).  The Veteran's VA and service treatment records have been obtained.  There is no indication of any other relevant evidence in VA's possession, but not in the claims file (i.e., constructive possession).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Accrued Benefits

The Veteran died on April [redacted], 2008, at the age of 81 years, in a nursing facility.  

An autopsy was obtained from W. J. Brady, M.D., on April [redacted], 2008.  According to the report, the anatomic diagnoses were malignant tumor of the right lung; history of asbestos exposure with diffuse bilateral pulmonary fibrosis and scarring plural effusions and apparent ferruginous bodies; and apparent previous coronary artery bypass surgery with diffuse thoracic scarring.  No evident plaques were observed on either the right or left pleural surfaces.  There was a poorly differentiated malignant tumors spreading throughout the examined sections of the right lower lobe of the lung.  Interstitial fibrosis was evident and diffuse.  Pigment deposition was diffuse and many plural areas showed structures characteristic of ferruginous bodies.  

The original death certificate, not on file, was amended in October 2008.  According to the amended death certificate, the original death certificate listed the cause of death as acute gastrointestinal hemorrhage, due too or as a consequence of peptic ulcer disease.  The amended death certificate now listed the immediate cause of death as malignant tumor of the right lung, due to or as a consequence of "history of asbestos exposure with diffuse bilateral pulmonary fibrosis and scarring pleural effusions and apparent ferruginous bodies."  This was noted to be due to or a consequence of "apparent previous status post coronary artery surgery with diffuse thoracic scarring."   

A VA opinion was obtained in September 2009, concerning the cause of the veteran's death.  The examiner referred to an asbestos history questionnaire completed by the Veteran in November 2007, which indicated the exposure had come from asbestos lining on the pipes during service.  The diagnosis was that the cause of death was due to malignant lung tumor with autopsy findings supporting a diagnosis of asbestosis with pulmonary fibrosis.  The physician noted that there was no other history of asbestos exposure, other than the claimed in-service exposure.

W. Whitman, M.D., wrote in June 2009, that he had been the Veteran's physician for 25 years, until he retired in June 2007.  He noted that the Veteran had a number of chronic conditions that progressively incapacitated him.  In addition, he had chronic lung disease, which was noted in the early 1990s.  He noted the autopsy report, and concluded that the Veteran's clinical history was consistent with chronic lung disease, which now could be seen to be related to asbestos exposure.  His death from a malignant tumor of the lung was also directly related to inhalation of asbestos fibers.

Based largely on the above, service connection for the cause of the veteran's death was granted in a September 2009 rating decision, and the appellant was awarded Dependency and Indemnity Compensation (DIC).  She believes that she should also be granted accrued benefits.

However, accrued benefits must be based on evidence in the file at the date of death.  Specifically, periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the Veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  

The Board does note that there are exceptions to this general rule.  Under 38 U.S.C. § 5121(c), a person claiming accrued benefits must be afforded an opportunity to submit "evidence necessary to complete the application," (such as a death certificate).  VA's General Counsel clarified in a Precedent Opinion that the items referred to in these provisions (such as a death certificate) are data supporting the accrued benefits application itself, but not the claim for the underlying benefit.  VAOPGCPREC 6-93 (59 Fed. Reg. 4752 (1994)). 

In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records, are constructively of record on the date of death, even though physically absent from the claims file.  The Court cited service department records; reports of VA hospitalization; reports of treatment or examinations in VA medical centers; reports of hospitalization, treatment, or examinations authorized by VA; and reports of autopsy made by VA on the date of death.  Hayes, 4 Vet. App. at 360; see also VA Adjudication Procedure Manual, M21-1MR, Part VIII, Chapter 1, Topic 4, Blocks a-d; and Part VIII, Chapter 3, Topic 1, Block f.  In the present case, neither the amended death certificate nor the autopsy privately obtained 2 days after the Veteran's death are service department or VA records that were in VA's constructive possession on or before the date of the Veteran's death. 

The Board must therefore determine whether the evidence on file at the date of death contained sufficient evidence to grant service connection for a respiratory disorder, for accrued benefits purposes.  First, service connection for chronic obstructive pulmonary disease was denied in a December 2007 rating decision, and as this had not become final by the time of the Veteran's death in April 2008, the claim remained pending.  Moreover, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim must be considered to encompass all lung or lower respiratory conditions, and not just COPD.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records do not show any respiratory or pulmonary complaints or abnormal findings, and the Veteran's chest X-ray obtained in May 1947 for the separation examination was negative.

At the appellant's hearing, it was contended that after the denial of the service connection for his lung condition on December 4, 2007, the Veteran pursued a diagnosis of an asbestos-related condition and PET scans were done at the VA medical center in 2007.  However, the results of these tests were inconclusive and he was advised to have a biopsy performed to determine the cause of the malignancy.  However, he succumbed to his disease before the procedure could be performed.  The appellant testified that when they did the PET scan, the doctor said that the PET scan lit up, which he indicated was an indication of asbestos, and he ordered a biopsy as a result.  Had the Veteran's health been stronger, which would have allowed him to undergo the biopsy, she argues that a diagnosis of asbestos-related lung disease would have been established, which would have then supported the grant of service connection.

The medical evidence of record at the time of the Veteran's death, either actually or constructively, includes a chest X-ray obtained on November 2, 2007, which revealed increased pulmonary markings suggestive of venous hypertension.  There was also a density in the right lower lobe posterior to the hilum, which probably represented pneumonic infiltrate, but follow-up films would be recommended to exclude a  mass.  The Veteran was informed by letter that the chest X-ray was abnormal, revealing a lesion in the right lower lung, and a computerized tomography (CT) scan had been ordered.  

On November 20, 2007, a chest X-ray resulted in a suspicion of a right perihilar abnormality.  A CT scan of the chest was obtained on December 14, 2007, and disclosed a calcified granuloma in the left apex.  There was a 2.8 x 4.7 cm pleural based mass effect seen in the posterior right lower lobe.  A neoplasm needed to be excluded.  There was no evidence of metastatic disease  

A December 19, 2007, pulmonary note reported a pleural based mass which could be atelectasis.  A PET scan was recommended.  A December 21, 2007, addendum noted that in a discussion with the appellant, apparently the Veteran had been seen in Salem recently and told he had a mass dating back 3-5 years and they were recommending a biopsy.  

A PET scan on December 27, 2007, resulted in an impression of equivocal metabolic activity which coregistered to the pleural based consolidation in the right lung; this level of metabolic activity could be seen in an inflammatory or infective process and malignancy was also within the differential.  This was described as an equivocal PET scan in the treatment records.

In January 2, 2008, it was noted that the PET scan had been equivocal.  On January 11, 2008, the chest X-rays from Salem Hospital were reviewed, from March 2006, May 2007, and December 2007.  In comparison to VA's December 2007 chest X-ray, there was in increased opacity in the right hilar region not seen on the outside films, most concerning for possible infection, but also a concern for malignancy.  

A follow-up chest X-ray in January 16, 2008 revealed a diffuse reticular line shadow pattern throughout the lungs.  There was a small high attenuation nodular density over the left upper lobe.  The impression was a persistent ill-defined density over the right hilar/infrahilar region.  A malignancy could not be excluded, and computerized tomography (CT) scan correlation as recommended.  He also had pulmonary hyperinflation. 

A chest X-ray obtained on January 29, 2008 revealed findings consistent with progression of inferior right chest opacity, probably located in the right lower lobe.  Interstitial abnormality o the right lower lobe could represent lymphangitic involvement by malignancy.  Neoplasm was high in the differential diagnosis.  

In pulmonary critical care note dated January 29, 2008, the physician summarized the above procedures, and provided a context.  Reportedly, the Veteran sought his primary care provider on November 2, 2007, with the complaint of an increase productive cough, pleuritic chest pain, and chills of two weeks duration.  He was prescribed antibiotics.  A chest x-ray obtained on November 20, 2007, demonstrated a right perihilar density.  Symptoms had essentially resolved in the Veteran was back to baseline.  A follow-up CT scan on December 14, 2007, showed a 2.8 x 4.7 cm diameter pleural based mass effect in the posterior right lower lobe.  The finding was thought to potentially be atelectasis.  A PET scan on December 27, 2007, was equivocal.  The Veteran's wife reported that doctors at a private hospital had told them that he had a mass dating back 3 to 5 years, and were recommending a biopsy.  Chest x-rays from March 2006, May 2007, and December 2007, from that facility, did not appear to demonstrate the right perihilar density that was currently evident.  

The Veteran reported feeling at baseline.  He had a chronic productive cough, but denied hemoptysis.  He had no pleuritic chest pain.  He was not short of breath at rest, but could only walk about half a block before needing to catch his breath.  For social history, it was noted that he had an 80 pack year, smoking history, and had quit 20 years ago.  He had had asbestos exposure during World War II while working on an aircraft carrier.  A chest x-ray revealed findings consistent with progression of the inferior right chest opacity, probably located in the right lower lobe.  Interstitial abnormality of the right lower lobe could represent lymphangitic involvement by malignancy.  Neoplasm was high in the differential diagnosis, as was chronic infection.

The Veteran was described as an 81-year-old man with multiple comorbidities who had a mass noted in the posterior right lower lobe.  This would be a classic location for aspiration, and this appearance could be consistent with chronic aspiration and associated inflammatory change.  Round atelectasis was also conceivable.  Malignancy could not be excluded, however, especially given the interval increase in size since November 2007.  Given the Veteran's age and other medical problems, he would not be a candidate for surgery or chemotherapy as therapeutic modalities for lung cancer and X-ray treatment for palliative care was not relevant, given the current lack of symptoms attributable to this.  It was thought to be reasonable to avoid aggressively pursuing a diagnosis of cancer, although cancer remained a very real possibility.  If he were to begin to experience symptoms which could picture beatable to the mass, further testing could be considered.

On February 11, 2008, the Veteran was seen in a VA lung clinic.  He had developed a cough, some chest pain, and weakness in December, and had been treated with antibiotics, and, eventually, a CT scan showed concerning right lower lobe abnormality.  Then PET scan resulted in impression of equivocal metabolic activity which could be seen in an inflammatory or infective process, or with malignancy.  The assessment was an 81-year-old with multiple comorbidities and nonspecific findings, consistent with cancer, but also consistent with scar, aspiration, and resolving infection.  Significant comorbidities were present, including a recent diagnosis of temporal arteritis with vision loss reversed by prednisone.  Therefore, the plan was to follow closely, and pursue a diagnosis if growth was demonstrated or other symptoms developed.  Later that month, he was hospitalized for a G.I. bleed, and the remaining records focused on this condition as well as renal failure.

The appellant was granted service connection for the cause of the Veteran's death based on his assertions during his lifetime of exposure to asbestos during service, with no subsequent exposure shown; his symptoms of lung cancer; and, most importantly, posthumous opinions linking the lung cancer to asbestos exposure.  

Here, there was no medical evidence positing a connection between the Veteran's lung condition and asbestos exposure prior to the autopsy report, despite one occasion on which a history of smoking and asbestos exposure was noted.  In this regard, that history did not elicit any comments regarding whether the findings were consistent with asbestos exposure; such an etiology was not included in any of the possible causes noted.  None of the numerous radiological studies reported findings characteristic of asbestos exposure.  It is also important to note that VA guidelines pertaining to asbestos-related lung diseases do not create a presumption of in-service asbestos exposure; rather, they make clear that medical-nexus evidence is required in claims for asbestos-related diseases arising from such exposure.  Dyment v. West, 13 Vet. App. 141 (1999); VAOPGCPREC 4-2000 (2000), 65 Fed. Reg. 33422 (2000).  

Although the appellant believes that a doctor told her the PET scan findings were indicative of asbestos exposure, the doctor's report did not contain any such theory.  In addition, although a biopsy was apparently recommended at one point, the purpose was to determine if cancer was present, not whether it was related to asbestos exposure.  Moreover, the ultimately agreed upon medical treatment was not to try to identify the cause of the Veteran's tumor, but instead, to let the potential tumor alone until it became symptomatic, in view of the Veteran's co-morbidities, which ruled out active treatment even if lung cancer were definitively diagnosed.  The Board places more weight on the medical evidence, rather than the appellant's current statements, particularly given the multiple severe issues the Veteran was suffering at the time, including temporary blindness and a massive gastrointestinal bleed.  

The appellant, although sincere, is mistaken in her belief as to the doctor's statements.  Because the evidence does not contain any competent nexus opinion which was actually or constructively of record at the time of the Veteran's death, entitlement to service connection for a respiratory disorder, for accrued purposes, must be denied.  Finally, the articles that the appellant submitted concerning asbestos exposure, while containing general information concerning the potential consequences, were not of record at the time of the Veteran's death, and, in any event, do not satisfy the medical nexus requirement.  See Dyment, supra.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the appellant's favor.  However, notwithstanding the Board's sympathy with the appellant's contentions, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for a respiratory disorder, for accrued purposes, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


